850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ashokkumar Bhailalbhai PATEL, Defendant-Appellant.
No. 88-6006.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 27, 1988.Decided:  June 20, 1988.

Ashokkumar Bhailalbhai Patel, for appellant.
Donna Helen Triptow (Office of the United States Attorney), for appellee.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ashokkumar Bhailalbhai Patel noted this appeal outside the 60-day appeal period established by Fed.R.App.P. 4(a)(1) where the United States is a party, and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  We therefore dismiss the appeal.


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.